         Case: 1:19-cv-06714 Document #: 1 Filed: 10/10/19 Page 1 of 7 PageID #:1




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 RUDELL JOHNSON,                                       CIVIL COMPLAINT

 Plaintiff,
                                                       CASE NO. 1:19-cv-06714
 v.

 AFNI, INC.,                                           DEMAND FOR JURY TRIAL

 Defendant.


                                            COMPLAINT

        NOW COMES Rudell Johnson (“Plaintiff”), by and through his attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining as to the conduct of Afni, Inc. (“Defendant”) as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692.

                                      JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) as Defendant conducts

business in the Northern District of Illinois, Plaintiff resides in the Northern District of Illinois,

and a substantial portion of the events or omissions giving rise to the claims occurred within

Illinois.

                                               PARTIES

      4. Plaintiff is a natural person over 18-years-of-age who is a “consumer” as the term is defined

by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C. §153(39).

                                                   1
       Case: 1:19-cv-06714 Document #: 1 Filed: 10/10/19 Page 2 of 7 PageID #:2




    5. Defendant is a nationwide debt collection agency with its principal place of business

located in Bloomington, Illinois. Defendant’s primary business purpose is collecting or attempting

to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed or due to others

using the mail and telephone, including consumers in the State of Illinois. According to its website,

Defendant has been a consumer collection agency since 1936.1

                                FACTS SUPPORTING CAUSES OF ACTION

    6. In early September 2019, Defendant began placing collection calls to Plaintiff’s telephone

number (224) XXX-8802.

    7. At all times relevant to the instant action, Plaintiff was the sole owner, possessor, and

operator of the telephone ending in 8802.

    8. Plaintiff was perplexed why Defendant was calling him because the alleged debt Defendant

was attempting to collect did not belong to him. Defendant was attempting to collect an alleged

debt (“alleged debt”) owed by an individual by the name of “Joseph.”

    9. Plaintiff never provided his telephone number to Defendant or otherwise expressly

consented to Defendant’s phone calls.2

    10. On September 12, 2019, Plaintiff placed a called to Defendant to inquire as to why

Defendant was calling him. Plaintiff spoke with a representative of Defendant and informed

Defendant that he was not “Joseph”. Additionally, Plaintiff requested to be removed from

Defendant’s calling list.




1
  https://afni.com/about
2
  Upon information and belief, Defendant obtained Plaintiff’s telephone number through a method known as “skip-
tracing,” whereby debt collectors obtain phone numbers by conducting inquiries upon consumer credit reports or
other public record searches.

                                                       2
       Case: 1:19-cv-06714 Document #: 1 Filed: 10/10/19 Page 3 of 7 PageID #:3




   11. Despite knowing that Plaintiff was not “Joseph” and that Plaintiff’s phone number was the

wrong number to reach that consumer, Defendant continued to call Plaintiff at an excessive and

harassing rate.

   12. Despite Plaintiff’s demands that Defendant’s phone calls cease fell on deaf ears and

Defendant continued its phone harassment campaign.

   13. Notwithstanding Plaintiff’s request that Defendant’s collection calls cease, Defendant

placed or caused to be placed numerous calls between September 2019 through the present day in

an attempt to collect on a defaulted debt belonging to another person without Plaintiff’s prior

express consent.

                                               DAMAGES

   14. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general

well-being.

   15. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, emotional distress

and anguish, intrusion upon and occupation of Plaintiff’s telephone capacity, wasting Plaintiff’s

time, aggravation that accompanies unsolicited telephone calls, emotional distress, mental anguish,

anxiety, loss of concentration, and diminished value and utility of telephone equipment.

   16. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied

Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.

   17. Concerned about the violations of his rights and invasion of his privacy, Plaintiff was

forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.




                                                  3
       Case: 1:19-cv-06714 Document #: 1 Filed: 10/10/19 Page 4 of 7 PageID #:4




             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   18. Plaintiff restates and realleges paragraphs 1 through 17 as though fully set forth herein.

   19. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   20. Defendant is a “debt collector” as defined by §1692a(6) because its primary business

purpose is the collection of delinquent debts and it regularly collects debts and uses the mail and/or

the telephones to collect delinquent accounts allegedly owed to a third party.

   21. Moreover, Defendant is a “debt collector” because it acquired rights to the alleged debt

after it was in default. 15 U.S.C. §1692a(6).

   22. The alleged debt in which Defendant attempting to collect upon is a “debt” as defined by

FDCPA §1692a(5) as it arises out of a transaction due or asserted to be owed or due to another for

personal, family, or household purposes.

   23. Defendant used the phone to attempt to collect the alleged debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).

   24. Defendant’s communications to Plaintiff were made in connection with the collection of

the alleged debt.

   25. Defendant violated 15 U.S.C. §§1692c(a)(1), c(b), d, d(5), e, e(2), e(10), f, and f(1) through

its unlawful debt collection practices on a debt that never belonged to Plaintiff.

       a. Violations of FDCPA § 1692c

   26. Defendant violated §1692c(a)(1) and c(b) when it continuously called Plaintiff after being

notified to stop. This repeated behavior of continuously and systematically calling Plaintiff’s

telephone over and over after he demanded that it cease contacting him was harassing and abusive.

Even after being told to stop contacting him and the alleged debt did not belong to him, Defendant




                                                  4
      Case: 1:19-cv-06714 Document #: 1 Filed: 10/10/19 Page 5 of 7 PageID #:5




continued its onslaught of phone calls with the specific goal of oppressing and abusing Plaintiff

into paying a debt that he did not legally owe as it belonged to another individual.

   27. Moreover, Defendant was repeatedly notified by Plaintiff that he is not the individual it

was looking for and that its calls were not welcomed. As such, Defendant knew that its conduct

was inconvenient, unwanted, and distressing to him.

       b. Violations of FDCPA § 1692d

   28. Defendant violated §1692d by engaging in abusive, harassing, and oppressive conduct by

relentlessly calling Plaintiff’s telephone seeking immediate payment on a debt that did not belong

to him. Moreover, Defendant continued placing the relentless calls after Plaintiff put Defendant

on notice that he did not owe the alleged debt and demanded that the calls cease.

   29. Defendant violated §1692d(5) by causing Plaintiff’s telephone to ring repeatedly and

continuously in an attempt to engage Plaintiff in conversations regarding the collection of a debt

not owed by Plaintiff with the intent to annoy, abuse, or harass Plaintiff. Specifically, Defendant

placed or caused to be placed frequent harassing pre-recorded phone calls to Plaintiff’s telephone

from September 2019 through the present day, without his prior consent.

       c. Violations of FDCPA § 1692e

   30. Defendant violated §1692e, e(2), and e(10) when it used deceptive means to collect and/or

attempt to collect the alleged debt. Defendant repeatedly contacted the wrong party seeking to

collect upon a debt not owed by Plaintiff. Even after being apprised of its unlawful acts, Defendant

continued its harassing behavior by calling Plaintiff numerous times in a deceptive attempt to force

him to answer its calls and ultimately make a payment, even though the debt did not belong to

him. Through its conduct, Defendant misleadingly represented to Plaintiff that it had the legal




                                                 5
       Case: 1:19-cv-06714 Document #: 1 Filed: 10/10/19 Page 6 of 7 PageID #:6




ability to contact him via a pre-recorded voice system when it never had prior consent to do so in

the first place.

        d. Violations of FDCPA § 1692f

    31. Defendant violated §1692f and f(1) when it unfairly and unconscionably attempted to

collect on a debt by continuously calling Plaintiff and asking to speak with an individual who was

not Plaintiff. Defendant repeatedly attempted to dragoon Plaintiff into making a payment that he

did not legally owe. By placing voluminous phone calls after becoming privy to the fact that it is

contacting the wrong person is unfair and unconscionable behavior. These means employed by

Defendant only served to worry and confuse Plaintiff.

    32. Defendant had enough information to be aware of the fact that it was calling the wrong

person. Nevertheless, it persisted with its phone call campaign in contacting the wrong individual,

and knew that its conduct was inconvenient and harassing to Plaintiff.

    33. As an experienced debt collector, Defendant knew or should have known the ramifications

of collecting on a debt through incessant harassing phone calls to the phones of consumers that do

not legally owe such debt.

    34. Upon information and belief, Defendant systematically attempts to collect debts through

harassing conduct and has no procedures in place to assure compliance with the FDCPA.

    35. As stated above, Plaintiff was severely harmed by Defendant’s conduct.




                                                6
      Case: 1:19-cv-06714 Document #: 1 Filed: 10/10/19 Page 7 of 7 PageID #:7




WHEREFORE, Plaintiff RUDELL JOHNSON respectfully requests that this Honorable Court:

       a. Declare that the practices complained of herein are unlawful and violate the
          aforementioned statute;
       b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
          for the underlying FDCPA violations;
       c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
          §1692k; and
       d. Award any other relief as the Honorable Court deems just and proper.


Plaintiff demands trial by jury.


Dated: October 10, 2019                           Respectfully Submitted,


                                                  /s/ Marwan R. Daher
                                                  /s/ Alexander J. Taylor
                                                  /s/ Omar T. Sulaiman
                                                  Marwan R. Daher, Esq.
                                                  Alexander J. Taylor, Esq.
                                                  Omar T. Sulaiman, Esq.
                                                  Counsel for Plaintiff
                                                  Sulaiman Law Group, Ltd
                                                  2500 S Highland Ave, Suite 200
                                                  Lombard, IL 60148
                                                  Telephone: (630) 575-8181
                                                  mdaher@sulaimanlaw.com
                                                  ataylor@sulaimanlaw.com
                                                  osulaiman@sulaimanlaw.com




                                              7
